Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In The Claims
Claim 15, line 1, “The mass spectrometry device” has been changed to -- The mass spectrometry system --.
A telephone call was made to Tim Tingkang Xia on 01/14/2022 to correct a typographical error for claim 15 above, but did not result in an examiner’s amendment being made.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose a mass spectrometry system and/or analysis method, which includes a processor used for deconvoluting a spectrogram data set to categorize daughter ions from the same parent ion according to two-dimensional features including a first parameter and a the second parameter as recited in claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881